Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 2, 2022, that includes a response to the Final Office Action mailed January 27, 2022, has been entered. Claims 72 and 100 have been amended; claims 1-71 have been canceled; and no claims have been newly added. Claims 100 and 101 are currently under examination.
Withdrawal of Prior Claim Objections
Claim 100 has been satisfactorily amended. Therefore, the objection to claim 100 presented in the Final Office Action mailed January 27, 2022 is hereby withdrawn.
Specification
The specification is objected to because the Cross-Reference Section should not contain reference to a foreign priority document, and should not attempt to incorporate the contents of these documents. The “Cross-Reference to Related Applications” should be limited to related U.S. applications, e.g. CON, DIV, and U.S. provisional. The MPEP states “certain cross references to other related applications may be made. References to foreign applications or to applications identified only by the attorney’s docket number should be required to be canceled” (see MPEP 608.01; 37 CFR 1.78). It is further noted that the foreign patent document to which Applicant claims priority, i.e. “PCT/CN2019/104722” does not appear to exist at WIPO and no copy of this document has been submitted in the present application. 
See 37 CFR 1.78 and MPEP §211 et seq.
Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 100 and 101 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-29 of U.S. Patent No. 10,350,822, in view of Liang et al. (U.S. Patent Application Pub. No. 2006/0210630). 
The elected subject matter is directed to a method of making an oral drug dosage form having a “desired” composite pharmacokinetic (PK) profile comprising an immediate-release portion (i.e. “MR1”) comprising the drug and an extended-release portion (i.e. “MR2”) comprising the drug, the method comprising i) 3D printing an “MR1 precursor” and an “MR2 precursor”, ii) administering the “MR1 precursor” to an individual, iii) obtaining an MR1 PK curve in the said individual, iv) administering the “MR2 precursor” to the individual, v) obtaining an MR2 PK curve in the said individual, vi) “determining” the relative amounts of the drug in the MR1 and MR2 portions to obtain the “desired” composite PK profile, and vii) 3D printing the “desired” oral drug dosage form via melt-extrusion with three-dimensional printing (HME-3D printing) based on the “determined” relative amounts of the drug in the MR1 portion and the MR2 portion.
The claims of U.S. Patent No. 10,350,822 disclose a method of making an oral drug dosage form (i.e. tablet) having a “desired” composite release profile comprising one layer/portion comprising the drug with one release profile and another layer/portion comprising the drug with another release profile, the method comprising “determining” the relative amounts of the drug in the respective portions to obtain the “desired” composite drug release profile, and 3D-printing the oral drug dosage form by fused deposition modeling three-dimensional printing (i.e. FDM-3D printing).
Liang et al. disclose a method of producing an oral drug dosage form having a “desired” composite pharmacokinetic (PK) profile comprising an immediate-release portion comprising the drug and an extended-release portion comprising the drug, the method comprising i) manufacturing an immediate-release prototype and an extended-release prototype, ii) administering the immediate-release prototype to a dog (i.e. “an individual”), iii) obtaining an immediate-release PK curve in the said dog, iv) administering the extended-release prototype to a dog (i.e. ”an individual”), v) obtaining an extended-release PK curve in the said dog, vi) “determining” the relative amounts of the drug in the immediate-release and extended-release portions (i.e. the dose-ratio) to obtain the “desired” composite PK profile, and vii) producing the “desired” oral drug dosage form based on the “determined” relative amounts of the drug in the immediate-release portion and the extended-release portion (see e.g. paragraphs 0038, 0039, 0045, 0095, 0114; Figure 7).
The claims of U.S. Patent No. 10,350,822 do not explicitly disclose manufacturing individual modulated-release section precursors, and obtaining a PK curve for each of the modulated-release section precursors. This deficiency is cured by the teachings of Liang et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the disclosure of U.S. Patent No. 10,350,822 expressly discloses that the FDM-3D printing can be e.g. HME-3D printing. Moreover, since Liang et al. disclose that as part of producing an oral drug dosage form having a “desired” composite pharmacokinetic (PK) profile comprising different modulated-release components, e.g. an immediate-release portion comprising the drug and an extended-release portion comprising the drug, an immediate-release prototype and an extended-release prototype can be manufactured, and each of these prototypes can be individually administered to a dog to obtain a respective PK profile, resulting in a PK profile for the immediate-release component and a PK profile for the extended-release component, one of ordinary skill in the art would thus be motivated to do just this very thing, i.e. obtaining a PK curve for each of the modulated-release section precursors, with the reasonable expectation that with a PK profile for each modulated-release section in hand, the “desired” dose ratio (i.e. amounts of the drug in the different modulated release components) can be successfully determined by the clinician based on the therapy required. Moreover, since the final oral dosage form with the “composite” PK profile is to be manufactured by 3D printing, one of ordinary skill in the art would thus be motivated to manufacture the individual prototypes by the same 3D printing method, with the reasonable expectation that the individual prototypes and their properties (i.e. PK profiles) will match the corresponding components in the final dosage form.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 100 and 101 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 100 stipulates the requisite step of “determining” the “relative amounts” of the drug in the MR1 portion and the MR2 portion. The limitation “determining” is not defined by the claim, is so broad and generic as to be essentially a meaningless black box, left to the reader to devise what particular set of steps performed by the hand of man such a limitation covers, and thus one of ordinary skill in the art cannot definitively how “determining” further limits the claim when it is well understood simply from the existence of an MR1 portion and an MR2 portion that the amounts of drug in each must be “determined”. Indeed, the act of “determining” in the present context is effectively nothing more than an arbitrary and subjective criterion, i.e. determining can simply comprise arbitrarily declaring any amount at whim. Applicant is required to particularly point out and distinctly claim the subject matter they regard as their invention and which they mean to patent. Moreover, the “relative amounts” limitation is arbitrary, relative, and subjective, and one of ordinary skill in the art cannot definitively ascertain the metes and bounds of the claimed subject matter.
***Step (f) simply points out the obvious, i.e. that one determines an amount of drug in the MR1 portion, and an amount of drug in the MR2 portion, which was already understood from the required presence of these elements in the dosage form. There is no real limits whatsoever placed on the “step” of “determining”, or on the amounts of the drug in the MR1 and MR2 portions. Indeed, step (f) is being interpreted as nothing more than a mental process, i.e. a decision made in one’s mind.
Claim 101 is also indefinite for depending from an indefinite claim. 
Claim Rejections - 35 USC § 103 (I and II)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
I. Claim 100 is rejected under 35 U.S.C. 103 as being unpatentable over Khaled et al. (Int J Pharm. 2014; 461: 105-111), in view of Liang et al. (U.S. Patent Application Pub. No. 2006/0210630).
I. Applicant Claims
The elected subject matter is directed to a method of making an oral drug dosage form having a composite pharmacokinetic (PK) profile comprising an immediate-release portion (i.e. “MR1”) comprising the drug and an extended-release portion (i.e. “MR2”) comprising the drug, the method comprising i) 3D printing an “MR1 precursor” and an “MR2 precursor”, ii) administering the “MR1 precursor” to an individual, iii) obtaining an MR1 PK curve in the said individual, iv) administering the “MR2 precursor” to the individual, v) obtaining an MR2 PK curve in the said individual, vi) “determining” the relative amounts of the drug in the MR1 and MR2 portions to obtain the “desired” composite PK profile, and vii) 3D printing an oral drug dosage form based on the “determined” relative amounts of the drug in the MR1 portion and the MR2 portion.
I. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Khaled et al. disclose a method of making an oral drug dosage form (i.e. tablet) having a composite pharmacokinetic (PK) profile comprising an immediate-release portion comprising the drug and an extended-release portion comprising the drug, the method comprising “determining” the relative amounts of the drug in the immediate-release and extended-release portions to obtain the “desired” composite drug release profile, i.e. to match the drug release profile of standard commercial tablets, and 3D-printing the tablet based on the “determined” relative amounts of the drug in the immediate-release portion and the extended-release portion.
Liang et al. disclose a method of producing an oral drug dosage form having a “desired” composite pharmacokinetic (PK) profile comprising an immediate-release portion comprising the drug and an extended-release portion comprising the drug, the method comprising i) manufacturing an immediate-release prototype and an extended-release prototype, ii) administering the immediate-release prototype to a dog (i.e. “an individual”), iii) obtaining an immediate-release PK curve in the said dog, iv) administering the extended-release prototype to a dog (i.e. ”an individual”), v) obtaining an extended-release PK curve in the said dog, vi) “determining” the relative amounts of the drug in the immediate-release and extended-release portions (i.e. the dose-ratio) to obtain the “desired” composite PK profile, and vii) producing the “desired” oral drug dosage form based on the “determined” relative amounts of the drug in the immediate-release portion and the extended-release portion (see e.g. paragraphs 0038, 0039, 0045, 0095, 0114; Figure 7).
I. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Khaled et al. do not explicitly disclose manufacturing individual immediate-release and extended-release precursors, and obtaining a PK curve for each of the immediate-release precursor and the extended-release precursor. This deficiency is cured by the teachings of Liang et al. 
I. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Khaled et al. and Liang et al., outlined supra, to devise Applicant’s presently claimed method. 
Khaled et al. disclose a method of making an oral drug dosage form (i.e. tablet) having a “desired” composite pharmacokinetic (PK) profile comprising an immediate-release portion comprising the drug and an extended-release portion comprising the drug, the method comprising “determining” the relative amounts of the drug in the immediate-release and extended-release portions to obtain the “desired” composite drug release profile, i.e. to match the drug release profile of standard commercial tablets, and 3D-printing via extrusion the tablet based on the “determined” relative amounts of the drug in the immediate-release portion and the extended-release portion. Anyone of ordinary skill in the art would readily understand that the “composite” PK profile of any oral dosage form comprising an immediate-release component and an extended-release component is determined by the PK profile of the immediate release component and the PK profile of the extended-release component, and the relative amounts of the drug in the immediate release and extended release components (i.e. the dose ratio), and that if the immediate release and extended release PK profiles are known, the “desired” dose ratio can be readily determined by the clinician based on the therapy required (see Liang et al., paragraph 0039). Since Liang et al. disclose that as part of producing an oral drug dosage form having a “desired” composite pharmacokinetic (PK) profile comprising an immediate-release portion comprising the drug and an extended-release portion comprising the drug, an immediate-release prototype and an extended-release prototype can be manufactured, and each of these prototypes can be individually administered to a dog to obtain a respective PK profile, resulting in a PK profile for the immediate-release component and a PK profile for the extended-release component, one of ordinary skill in the art would thus be motivated to do just this very thing, with the reasonable expectation that with an immediate-release PK profile and extended-release PK profile in hand, the “desired” dose ratio (i.e. amounts of the drug in the immediate release and extended release components) can be successfully determined by the clinician based on the therapy required. Moreover, since the final oral dosage form with the “composite” PK profile is to be manufactured by 3D printing, one of ordinary skill in the art would thus be motivated to manufacture the immediate-release prototype and the extended-release prototype by the same 3D printing method, with the reasonable expectation that the immediate release and extended release prototypes and their properties (i.e. PK profiles) will match the corresponding components in the final dosage form.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
II. Claim 101 is rejected under 35 U.S.C. 103 as being unpatentable over Khaled et al. (Int J Pharm. 2014; 461: 105-111), in view of Liang et al. (U.S. Patent Application Pub. No. 2006/0210630) and Tan et al. (Pharmaceutics. 2018; 10: 203).
II. Applicant Claims
The elected subject matter is directed to a method of making an oral drug dosage form having a “desired” composite pharmacokinetic (PK) profile comprising an immediate-release portion (i.e. “MR1”) comprising the drug and an extended-release portion (i.e. “MR2”) comprising the drug, the method comprising i) 3D printing an “MR1 precursor” and an “MR2 precursor”, ii) administering the “MR1 precursor” to an individual, iii) obtaining an MR1 PK curve in the said individual, iv) administering the “MR2 precursor” to the individual, v) obtaining an MR2 PK curve in the said individual, vi) “determining” the relative amounts of the drug in the MR1 and MR2 portions to obtain the “desired” composite PK profile, and vii) 3D printing the “desired” oral drug dosage form via melt-extrusion with three-dimensional printing (HME-3D printing) based on the “determined” relative amounts of the drug in the MR1 portion and the MR2 portion.
II. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Khaled et al. disclose a method of making an oral drug dosage form (i.e. tablet) having a “desired” composite pharmacokinetic (PK) profile comprising an immediate-release portion comprising the drug and an extended-release portion comprising the drug, the method comprising “determining” the relative amounts of the drug in the immediate-release and extended-release portions to obtain the “desired” composite drug release profile, i.e. to match the drug release profile of standard commercial tablets, and 3D-printing the tablet based on the “determined” relative amounts of the drug in the immediate-release portion and the extended-release portion.
Liang et al. disclose a method of producing an oral drug dosage form having a “desired” composite pharmacokinetic (PK) profile comprising an immediate-release portion comprising the drug and an extended-release portion comprising the drug, the method comprising i) manufacturing an immediate-release prototype and an extended-release prototype, ii) administering the immediate-release prototype to a dog (i.e. “an individual”), iii) obtaining an immediate-release PK curve in the said dog, iv) administering the extended-release prototype to a dog (i.e. ”an individual”), v) obtaining an extended-release PK curve in the said dog, vi) “determining” the relative amounts of the drug in the immediate-release and extended-release portions (i.e. the dose-ratio) to obtain the “desired” composite PK profile, and vii) producing the “desired” oral drug dosage form based on the “determined” relative amounts of the drug in the immediate-release portion and the extended-release portion (see e.g. paragraphs 0038, 0039, 0045, 0095, 0114; Figure 7).
Tan et al. disclose the advantages of employing specifically hot-melt extrusion (i.e. HME) with three-dimensional printing in one integrated continuous processing platform, including e.g. the ability to produce high quality products of uniform shape and density in a shorter more efficient process that is affordable and environmentally-friendly without requiring solvents and with less batch-to-batch variation, to thus produce an oral drug dosage form with improved bioavailability and solubility of drugs, taste-masking of drugs, and sustained drug release for a prolonged period of time. 
II. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Khaled et al. do not explicitly disclose manufacturing individual immediate-release and extended-release precursors, and obtaining a PK curve for each of the immediate-release precursor and the extended-release precursor, and also do not explicitly disclose that the extrusion is melt-extrusion. These deficiencies are cured by the teachings of Liang et al. and Tan et al. 
II. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Khaled et al., Liang et al., and Tan et al., outlined supra, to devise Applicant’s presently claimed method. 
Khaled et al. disclose a method of making an oral drug dosage form (i.e. tablet) having a “desired” composite pharmacokinetic (PK) profile comprising an immediate-release portion comprising the drug and an extended-release portion comprising the drug, the method comprising “determining” the relative amounts of the drug in the immediate-release and extended-release portions to obtain the “desired” composite drug release profile, i.e. to match the drug release profile of standard commercial tablets, and 3D-printing via extrusion the tablet based on the “determined” relative amounts of the drug in the immediate-release portion and the extended-release portion. Anyone of ordinary skill in the art would readily understand that the “composite” PK profile of any oral dosage form comprising an immediate-release component and an extended-release component is determined by the PK profile of the immediate release component and the PK profile of the extended-release component, and the relative amounts of the drug in the immediate release and extended release components (i.e. the dose ratio), and that if the immediate release and extended release PK profiles are known, the “desired” dose ratio can be readily determined by the clinician based on the therapy required (see Liang et al., paragraph 0039). Since Liang et al. disclose that as part of producing an oral drug dosage form having a “desired” composite pharmacokinetic (PK) profile comprising an immediate-release portion comprising the drug and an extended-release portion comprising the drug, an immediate-release prototype and an extended-release prototype can be manufactured, and each of these prototypes can be individually administered to a dog to obtain a respective PK profile, resulting in a PK profile for the immediate-release component and a PK profile for the extended-release component, one of ordinary skill in the art would thus be motivated to do just this very thing, with the reasonable expectation that with an immediate-release PK profile and extended-release PK profile in hand, the “desired” dose ratio (i.e. amounts of the drug in the immediate release and extended release components) can be successfully determined by the clinician based on the therapy required. Moreover, since the final oral dosage form with the “composite” PK profile is to be manufactured by 3D printing, one of ordinary skill in the art would thus be motivated to manufacture the immediate-release prototype and the extended-release prototype by the same 3D printing method, with the reasonable expectation that the immediate release and extended release prototypes and their properties (i.e. PK profiles) will match the corresponding components in the final dosage form.
Moreover, since Tan et al. disclose the advantages of employing specifically hot-melt extrusion (i.e. HME) with 3D printing in one integrated continuous processing platform, including e.g. the ability to produce high quality products of uniform shape and density in a shorter more efficient process that is affordable and environmentally-friendly without requiring solvents and with less batch-to-batch variation, to thus produce an oral drug dosage form with improved bioavailability and solubility of drugs, taste-masking of drugs, and sustained drug release for a prolonged period of time; one of ordinary skill in the art would thus be motivated to employ HME with 3D printing to produce the oral drug dosage form, with the reasonable expectation that the resulting method will successfully produce a high quality oral drug dosage form by a shorter and more efficient process without requiring solvents and with less batch-to-batch variation; and that the oral drug dosage form will exhibit improved bioavailability and solubility of drugs, taste-masking of drugs, and sustained drug release for a prolonged period. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed June 2, 2022 have been fully considered but they are not persuasive. 
i) Applicant contends that “the amended claims are directed to an approach termed 3D Printing Formulation by Design (3DPFbD®)” which “enables the efficient and effective design and fabrication of oral drug dosage forms using a multi-portioned approach to produce an oral drug dosage form having a desired composite PK profile”; that “Khaled is completely silent about a method of producing an oral drug dosage form having a composite PK profile in an individual”, and “Liang does not teach methods for producing an oral drug dosage form to obtain a desired composite PK profile” and, in particular, Liang is “completely silent regarding step (f) of amended claim 100, namely, determining…the relative amounts of the drug in the MR1 portion and the MR2 portion of the oral drug dosage form that provide the composite PK profile based on one or more simulated composite PK profiles”. 
The Examiner, however, would like to point out the following:
1. Applicant’s assertion that they are somehow the first to ever manufacture an oral dosage form with an immediate-release portion and an extended-release portion having a pharmacokinetic (“PK”) drug release profile is nothing but wishful thinking. Indeed, all oral drug dosage forms ever produced for the past century and beyond could certainly be said to have a pharmacokinetic (“PK”) drug release profile. Indeed, that’s the fundamental underlying purpose of an oral drug dosage form, i.e. to effectively deliver a drug with a specific pharmacokinetic (“PK”) drug release profile to precisely achieve a desired effect and to minimize the undesired side effects. 
2. More specifically, oral drug dosage forms comprising an immediate-release portion and an extended-release portion have also been well known in the art for decades, and every single one of them has a pharmacokinetic (“PK”) drug release profile based of course on the contributions to drug release from the immediate-release portion and the extended-release portion. Both Khaled and Liang also disclose oral drug dosage forms having both an immediate-release portion and an extended-release portion, and each of these dosage forms without question must have a pharmacokinetic (“PK”) drug release profile. For the oral drug dosage forms of Khaled and Liang, and for all the oral drug dosage forms comprising an immediate-release portion and an extended-release portion ever manufactured, there is in all cases a total amount of drug in the dosage form proportioned among the immediate-release and extended-release portions to achieve the desired overall (i.e. “composite”) pharmacokinetic (“PK”) drug release profile. This is a simple fact, and it does not matter whether Khaled, Liang, or any other that has manufactured such dosage forms in the course of the past decades employ the labels “MR1 portion” and “MR2 portion” (e.g. for the immediate-release and extended-release portions) or expressly recite verbatim the phrase “composite pharmacokinetic (PK) profile”.
3. Certainly, no pharmaceutical dosage form is made that haphazardly places any arbitrary amount of drug in the immediate-release and extended-release portions to result in some random “pot-luck” pharmacokinetic (“PK”) drug release profile. On the contrary, the total amount of the drug in the dosage form, and the relative amounts of the drug in the immediate-release and extended-release portions have been meticulously “determined” so as to achieve the desired pharmacokinetic (“PK”) drug release profile. This approach has been standard, conventional practice for as long as oral drug dosage forms have been known in the pharmaceutical arts, and thus determining the relative amounts of the drug in the immediate-release and extended-release portions to achieve the desired pharmacokinetic (“PK”) drug release profile is simply nothing new in the art by any stretch of the imagination. Physically manufacturing oral drug dosage forms by 3D printing is also nothing new in the art, but rather has been known since the 1980s. Finally, the claims say nothing at all specifically about “3D Printing Formulation by Design (3DPFbD®)”. Clearly, though, if this technique is already known in the prior art, Applicant obviously did not invent the technique and thus cannot patent it. 
4. In summary, then, there is absolutely nothing whatsoever about the presently claimed method that represents a patentable advance in the art. On the contrary, every bit of the claimed method is well within the skill of the ordinary mechanic in the art, who is one of ordinary creativity and not an automaton. Khaled discloses 3D printing oral drug dosage forms comprising an immediate-release portion and an extended-release portion, wherein the relative amounts of the drug in the immediate-release and extended-release portions are precisely “determined” to obtain the “desired” composite drug release profile, i.e. to match the drug release profile of standard commercial tablets. Because 3D printing oral drug dosage forms comprising an immediate-release portion and an extended-release portion, wherein the relative amounts of the drug in the immediate-release and extended-release portions are precisely “determined” to obtain the “desired” composite drug release profile is simply not patentable, Applicant has thus added in the steps of 3D printing individual immediate-release and extended-release precursor sections and administering these individually to obtain an individual PK curve for each, with the aim of determining the relative amounts of drug in the final dosage form comprising both the immediate-release and extended-release portions to thus obtain the desired “composite PK profile”. However, as should be crystal clear from the prior art rejections of record, this approach is certainly not new either, but has been done before by Liang. 
5. Applicant now appears to assert that their patentable breakthrough lies in step (f), i.e. “determining” the relative amounts of the drug in the MR1 portion and the MR2 portion of the oral drug dosage form that provide the composite PK profile based on one or more simulated composite PK profiles. However, step (f) is really nothing more than “thinking”, i.e. an abstraction and not a concrete, active step performed by the hand of man. Indeed, as already noted, supra, “determining the relative amounts of the drug in the immediate-release and extended-release portions of the oral drug dosage form that provide the composite PK profile” is a standard, conventional step that has in reality been done by anyone who has ever produced an oral dosage form having immediate-release and extended-release portions, since the very first such oral dosage forms were manufactured decades ago. Beyond that, comparing a measured or target value to a reference or simulated value is not only an abstraction, but is without question well within the skill of any ordinary mechanic in the art. In addition to this, presently claimed step (f) would most certainly be obvious in view of Liang, whose method, as noted in the prior art rejection, comprises manufacturing an immediate-release prototype and an extended-release prototype, administering the immediate-release prototype to an individual to obtain an immediate-release PK curve, administering the extended-release prototype to an individual to obtain an extended-release PK curve, and from these “determining” the relative amounts of the drug in the immediate-release and extended-release portions (i.e. the dose-ratio) to obtain the “desired” composite PK profile. Although Liang does not disclose verbatim Applicant’s presently claimed step (f), without question it would be crystal clear to anyone of ordinary skill in the art that Liang is employing the individual immediate-release precursor and extended-release precursor PK profiles to arrive at a set of “simulated” composite PK profiles for the final dosage form, and from that determine the relative amount of the total drug that should be portioned into the immediate-release and extended-release portions to achieve the “desired” composite PK profile. 
For the foregoing reasons, the 35 USC 103 rejections are hereby maintained. 
Conclusion
No claims are allowed. 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617